 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120Nouveau Elevator Industries, Inc. and Local 1, Inter-national Union of Elevator Constructors, AFLŒCIO  New York Elevator Inc. and Local 1, International Union of Elevator Constructors, AFLŒCIO  Nouveau Elevator Industries, Inc., Nouveau Indus-tries, Inc. and Elevator Industries Association, Inc., and its Employer Members, and Local 1, International Union of Elevator Constructors, AFLŒCIO, Petitioner.  Cases 29ŒCAŒ21999, 29ŒCAŒ22005, 29ŒCAŒ22027, 29ŒRCŒ8701, and 29ŒRCŒ8732 September 9, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On May 4, 1999, Administrative Law Judge Raymond P. Green issued the attached decision.  The Peti-tioner/Charging Party filed exceptions and a supporting brief.  The Employers/Respondents and the Intervenor1 each filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions,3 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed. IT IS FURTHER ORDERED that Cases 29ŒRCŒ8701 and 29ŒRCŒ8732 are remanded to the Regional Director for Region 29 for the purpose of issuing the appropriate cer-tifications.  Kevin Kitchen, Esq., for the General Counsel. Michael J. DiMattia, Esq., for the Respondents. Jonathan Walters, Esq., for the Charging Party/Petitioner. Norman Rothfeld, Esq., for the Intervenor.                                                             1 Local Union No. 3, International Brotherhood of Electrical Work-ers, AFLŒCIO is the Intervenor in this proceeding. 2 The Petitioner/Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 In adopting the judge™s conclusions, we find it unnecessary to rely on his discussion of pension benefits in fn. 3 of his decision or on the isolated nature of statements allegedly made by Supervisor Tom Vrankovic to employee Paul Dinardi.  We note that the judge discred-ited the testimony of Dinardi concerning those statements.   DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge. This case was tried in New York, New York, on March 2 and 3, 1999.   All parties agree and I find that the respective employers are engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  It also is agreed and I find that the Unions are labor organizations within the meaning of Section 2(5) of the Act.  For a long period of time before 1996 (at least 40 years), various employers who were members of the Elevator Indus-tries Association, Inc. had a collective-bargaining relationship through that Association with Local 3, International Brother-hood of Electrical Workers. (The Intervenor in these cases.) The most recent collective-bargaining agreement covering this unit runs from March 2, 1997, through February 27, 2000. In addition, the employees of Nouveau Elevator Industries, Inc. and Nouveau Industries, Inc. have also been represented by Local 3, in separate bargaining units. The two Nouveau compa-nies, while not being members of the Employer Association, nevertheless had contracts which were essentially the same as the contract between the Association and Local 3.  On October 29 and December 16, 1996, Local 1, Interna-tional Union of Elevator Constructors, AFLŒCIO filed petitions in Cases 29ŒRCŒ8701 and 29ŒRCŒ8732.  For a period of time, the processing of those petitions was held in abeyance pending resolution of claims by the incumbent union, Local 3, before the AFLŒCIO pursuant to its no-raiding provisions.  As that failed to resolve the matter, a hearing was commenced in the Regional Office of the Board on October 27, 1997. (One year after the petitions were filed.) In the meantime, when the collective-bargaining agreements with Local 3 expired, that union engaged in a strike which lasted from October 1996 to March 2, 1997.  During the strike, employers, to the extent possible, used managerial and supervi-sory personnel to do work normally done by the striking em-ployees. A key issue of that strike dealt with the fact that the Local 3 pension trust was underfunded and the Union sought increased contributions to make up the deficit. After what appears to have been a somewhat stormy hearing, the Regional Director, on March 26, 1998, issued a Decision and Direction of Election.  In that decision, the Regional Direc-tor ordered elections in three separate bargaining units as fol-lows:  Unit A was a multiemployer unit consisting of the vari-ous hourly employees employed by 25 companies who were members of the Elevator Industries Association, Inc.  Unit B consisted of certain categories of hourly paid employees em-ployed by Nouveau Elevator Industries Inc.  And Unit C con-sisted of certain categories of hourly employees employed by Nouveau Industries, Inc.  On May 4, 1998, Local 1 filed a special request for leave to appeal from the Regional Director™s  Direction of Election.  The substance of the appeal was that Local 1 sought to have the election conducted by a mail ballot. This was rejected by a majority of the Board on August 27, 1998, in 326 NLRB 470.  In the meantime, manual elections were held on May 28 and 29, 1998, and the ballots were impounded.   On September 17, 1998, the ballots were counted in the three elections and the results were as follows:   In Unit A, there were approximately 1553 eligible voters of which 940 cast  ballots for Local 3 and 349 cast ballots for 329 NLRB No. 11  NOUVEAU ELEVATOR INDUSTRIES 121Local 1.  Accordingly, Local 3 obtained a majority by a sub-
stantial margin and the number of challenged ballots would not 
have effected the outcome of the election.  
In Unit B (Nouveau Elevator Industries), each union ob-
tained 30 votes in a unit of 77 and there were three challenged 
ballots.  Thereafter, the Regional Director held that two of the 
ballots should remain unopened 
and that one be opened and 
counted.  As this voter voted for Local 3, the Region issued a 
revised tally of ballots on Janu
ary 7, 1999, showing that Local 
3 had obtained a majority of the valid votes counted.  
In Unit C (Nouveau Industries), the tally of ballots showed 
that of approximately 116 eligible voters, 43 cast their votes for 

Local 1 and 57 cast their votes fo
r Local 3.  There were two 
challenged ballots but these were
 not sufficient in number to 
affect the results of the election.  
On September 21 and 23, Local 1 filed timely objections to 
the elections, contending that certain conduct by supervisors of 
New York Elevator and the Nouveau Companies affected the 
outcome of the elections.  Local 1™s position was that this con-
duct was sufficiently coercive so as to nullify the results of the 
three elections.   
The conduct alleged in the ob
jections was essentially the 
same as that alleged in the unfair labor practice charges filed 
back in May 1998, shortly before
 the elections were held.  In 
this regard, the charges and amended charges in Cases  29ŒCAŒ
21999 and 29ŒCAŒ22005, were filed against the two Nouveau 
Companies on May 8 and 12 and August 11, 1998.  The charge 
and amended charge filed agains
t the Association was filed on 
May 20 and August 11, 1998. 
Complaints based on the charges were issued by the Re-
gional Director on September 21
, 1998, and were consolidated 
for hearing with the objections me
ntioned above. In substance, 
the complaints alleged:  
1.  That on or about May 8, 1998, Respondent Nouveau, by 
its supervisor, Dennis Damone, threatened employees that even 
if Local 1 won the election, the companies would (a) refuse to 
negotiate and bargain with Local 1, (b) that there would inevi-tably be strikes, (c) that the companies would engage in un-
specified reprisals if the employees engaged in a strike, (d) that 
the Companies would refuse to 
pay any benefits
 to Local 1, 
because there would be extensive and lengthy litigation con-
cerning that Union™s representative
 status, (e) that there would 
be loss of employment caused by shifting operations between 
Nouveau Elevator and Nouveau Industries in order to avoid 
representation by Local 1, and (f) that the companies  would 
close and reopen in the future with Local 3 as the recognized 
union.  2.  That on or about on various dates in April and May 1998,  
New York Elevator by its supervisor, Tom Vrankovic (a) 
threatened employees by stating that if they selected Local 1, 
they would lose their current 
employment, and (b) telling em-
ployees that if they wore Local 1 insignia they would be di-
rected to report to the Compan
y and to a board composed of 
Local 3 representatives.  
3.  That on or about various dates in April and May 1998,  
New York Elevator, by Jim Halstead, (a) interrogated employ-

ees regarding their union membership or support, (b) threatened 
that the Company would terminate substantial numbers of em-
ployees or eliminate certain job classifications if Local 1 won 
the election, and (c) threatened to close its operations and re-
open under another name in the future.  
These allegations are the only a
llegations of conduct that are 
relied on by Local 1 in support of its objections.  It contends 
that even though the conduct involved the employees of only 2 
of the 26 involved employers, that conduct because of its al-
leged dissemination among employees of the other employers, 
affected all three elections.  
I note that the conduct alleged insofar as New York Elevator, 
which employs about 170 employ
ees, was supported by the 
testimony of only one person, Pa
ul Dinardi, who at the time, 
was an assistant supervisor and if
 not a supervisor as defined in the Act, considered himself as
 someone who was midway be-
tween management and the bargaining unit employees.  His 

testimony as to the statements
 allegedly made by Vrankovic 
was to the affect that at times, there were other unidentified 
employees present. Regarding statements allegedly made by 
Halstead, Dinardi testified that no one else was present and that 
he did not reiterate Halstead™s remarks to anyone else.  
I also note that insofar as 
the alleged conduct involving 
Nouveau, this involved a single 
transaction, occurring on May 8, 1998, and involved at most three to four employees of Nou-

veau Elevator and perhaps two employees of Nouveau Indus-
tries.   
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I 
make the following FINDINGS AND 
CONCLUSIONS A. Nouveau Industries/Nouveau Elevator 
There are two companies involved here; one Nouveau Indus-
tries and the other Nouveau El
evator.  And although there is 
common ownership, there exists 
two separate bargaining units 
and accordingly there were two 
separate electi
ons amongst the respective Company™s employees.   
The elections were scheduled to take place on May 28 and 
29, 1998, and the evidence show
s that each union campaigned 
vigorously.  The evidence also shows that the Company was 
interested in maintaining its collective-bargaining relationship 

with the incumbent union, Local 3.  
On May 8, 1998, Dennis Damone, a supervisor of Nouveau 
Elevator, visited a jobsite at One Chase Manhattan Plaza, where 
some of Nouveau Industries™ employees were situated. Two 
witnesses, Kevin McGhean and R
obert Marrerro, were called to 
support the allegations.  Dennis 
Damone, who I find to be a 
credible witness, testified on behalf of the company.   
In substance, the credited testimony establishes that when 
Damone arrived at the site, w
ith perhaps one or two Nouveau 
Elevator employees, there was a group of about four or five 

Nouveau Industry employees pres
ent, one of whom, Richie 
Pedia, wearing a Local 1 button,
 started asking questions of 
Damone and began arguing in favor of Local 1.  Among the 
points Pedia made was that th
e Local 1 wages and benefits, 
including an annuity benefit, were better than those obtained by 
Local 3.   
In response, Damone said that he wasn™t sure what would happen to the benefits accrued under Local 3™s pension plan 
and whether those could be legally transferred to Local 1, espe-
cially as the Local 3 plan was 
underfunded. Damone states that 
he asked how Local 1 could pr
omise that employees would 
immediately be covered under its 
health plan inasmuch as the 
company could not make contributions into that fund until such 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  122time as it had a contract with Local 1.
4  Further, he said that if 
Local 1 won the election, the Company would be required to 
deal with that Union and would have to cease making contribu-
tions to Local 3™s health plan; the implication being that if Lo-
cal 1 won the election, there mi
ght be a period of time when 
health benefits might not be av
ailable. (According to McGhean, 
Damone™s statements regarding the health benefits were the 
most significant part of this conversation and probably per-
suaded some of the employees present to stick with Local 3.)  
Damone told the employees that if Local 1 won the election 
in either unit, the Company would bargain with that Union but 
that if an agreement wasn™t reac
hed, the Union could engage in 
a strike whereupon the Company would utilize supervisors, 
managers, and strike replacements to do the work.  He told 
them that if there was a strike by Local 1 the Company could 
get strike replacements from Local
 3 or temporarily subcontract 
out the work to Local 3 shops.   
According to Damone, he also questioned how seniority 
would work if the men voted for Local 1, and what would hap-
pen if there was a layoff; woul
d seniority be, in effect, dove-
tailed or end-tailed.  
In my opinion the credible evidence in this case is that Da-
mone did not tell employees that 
a strike would be inevitable if 
Local 1 won the election or that the Company would refuse to 
bargain or deal with Local 1.  I also conclude that Damone did 
not threaten employees with loss 
of jobs or make threats that 
the company would close or tran
sfer its operations if Local 1 were to prevail in the election.  To the extent that Damone re-
lated his opinions, these were (a) 
legitimate questions as to how 
pension and welfare benefits a
nd seniority status would be 
handled if there was a transition from Local 3 to Local 1 repre-
sentation, and (b) that he made
 permissible statements regard-
ing how the company would respond if Local 1 engaged in a 

strike in support of its contract
 demands.  Damone™s statements 
regarding the health and pension benefits were not, in my opin-
ion, threats to withhold or terminate such benefits in the event 

that Local 1 won the election. Rather they were legitimate ques-
tions as to how such benefits would or could be paid if the company was compelled to stop making payments to Local 3 
funds by virtue of a certification issued to Local 1
5 and how such benefits, particularly health
 benefits, could be paid for and 
be given during a hiatus when there was no contract yet with 
Local 1.
6                                                           
 4 In its campaign literature, Local 1 
promised that if it won the elec-
tion the employees would be covered by
 its health benefit plan immedi-
ately after the vote.  While this was 
not explored, it is likely that this 
could be read to mean that Local 1 would fund these benefits out of its 
own pocket until such time as it succ
eeded in obtaining contracts from 
the Employers.  
5 Pursuant to Sec. 8(d) of the Act,
 if an election is conducted and the 
Board issues a certification wherei
n the existing recognized union is 
defeated, then its collective-barg
aining agreement is automatically 
nullified.  That being the case, 
a company would be compelled under 
Sec. 302 to cease making any payments pursuant to such contract to 
any fund administered by that Union.  
6 Presumably, if Local 1 replaced Lo
cal 3 as the representative, any 
payments previously made into a Local 3 pension fund would not be 

transferable to Local 1™s pension 
plan and although employees who had 
a vested interest in the Local 3™s plan would have an entitlement to a 
pension assuming that they met the qualifying eligibility requirements, 
they would have to start over as new employees in Local 1™s plan 
unless they had, in the past, work
ed for a Local 1 shop and had accu-mulated some vested interest in that Union™s plan.  
B. New York Elevator 
New York Elevator is a member of the Elevator Industries 
Association, Inc. As such, it is part of a multiemployer bargain-
ing unit which, along with 24 other employer-members, has 
designated the Association to be its agent for purposes of col-
lective bargaining and the administration of the labor contract.  
Its employees were part of th
e association wide voting unit 
which consisted of about 1550 plus employees in which Local 

3 beat Local 1 by a vote of 940 to 349.   
Although not specifically named as a Respondent in the un-
fair labor practice charge or complaint, New York Elevator is a 
proper party as the Respondent named is the Elevator Industries 
Association, Inc., and its employer members.  Accordingly, if 
any of New York Elevator™s agents committed unfair labor 
practices, it is my opinion that, in the context of this complaint, 
it can be charged and found to have violated the Act.  
New York Elevator is broken down into two departments; 
one consisting of about 55 to 60 employees is the maintenance 
department and the other, modern
ization, consists of about 80 
employees. The total complement of the Company consisting of 
about 140 employees, is less than 10 percent of the multiem-
ployer bargaining unit.  
As noted above, the only witnes
s who testified about events 
at New York Elevator was Paul Di
nardi, an assistant supervisor 
who worked with Tom Vrankovic, one of three supervisors in 
the maintenance department. Di
nardi™s principle function was 
to act as a trouble shooter, who because of his expertise, was 
sent around to tackle difficult jo
bs.  From time to
 time, he also 
filled in as a supervisor when Vrankovic was absent, but this 
appears to have been a temporary measure. Dinardi did not 
have the power to hire, fire, discipline, or otherwise directly 

affect the employment status of
 other persons who worked for 
the Company.  Although he was asked by Vrankovic to give his 
opinion on the abilities of other mechanics, the evidence does 
not convince me that he could 
effectively recommend any spe-
cific actions vis-a-vis employee
s. Dinardi, as opposed to  
Vrankovic was an hourly paid em
ployee who was covered by 
the Local 3 collective-bargaining agreement. He did, however, 
receive a premium of $1.50 per hour over and above the jour-
neyman™s rate, in consideration for his role as an assistant su-
pervisor.  Based on the evidence in this record, I would characterize 
Dinardi as a leadman and not as a supervisor within the mean-
ing of Section 2(11) of the Act. 
Cassis Management Corp., 324 
NLRB 324 (1997).  
Dinardi testified that in May 
1998, he had two conversations 
with Jim Halstead who is the head of maintenance.  He asserts 
that during the first conversatio
n, Halstead asked him some-
thing to the effect of whether he was ready to go with Local 1 
or if he was ready for the vote. 
Dinardi states that during the 
second conversation, Halstead said that if
 the employees voted 
to change to Local 1, the work
 force would be reduced by 23 
percent in order to offset the costs of such a move.  He also 
claims that Halstead said that because of the difference in the 
contractual rates between Local 1 and Local 3, the Company 
would eliminate, al
together, the position of helper.  
Halstead credibly denied the assertions made by Dinardi.  He 
testified that he was aware that
 Dinardi was a supporter of Lo-
cal 1, having seen that Dinardi had placed a Local 1 button on 

his toolbox.  He also testified 
that in conversations with Di-
nardi, he said that inasmuch as Local 1 wasn™t trying to organ-
ize all of the elevator shops, ther
e would still be plenty of shops 
 NOUVEAU ELEVATOR INDUSTRIES 123to compete with the Company if the employees voted for Local 
1. Halstead testified that he sa
id that remaining Local 3 shops 
would have a competitive advantage because their contract 

rates were lower than the Local 1 contract and that if Associa-
tion shops changed from Local 3 to Local 1, there could be 
withdrawal liability wherein companies would be liable for any 
unfunded liabilities to the Local 3 pension fund.  In this con-
text, Halstead states that he did say that some of the smaller 
shops might not be able to afford this and might be put out of 
business. (New York Elevator wa
s one of the larger shops.)  
In both conversations between Dinardi and Halstead, there 
were no other employees present 
and Dinardi testified that he 
did not tell any other em
ployees what was said.  
From Dinardi™s own testimony, there is a failure of proof re-
garding the interrogation allegati
on as he was not sure if Hal-
stead asked him about his feelings for Local 1 or if he was ready for the vote.  Moreover, as Dinardi was an open union 
supporter who for a substantial 
period of time before the elec-
tion displayed a Local  pin, any 
questions directed to him about his opinion of the two unions could hardly be considered coer-
cive.  Sunnyvale Medical Clinic, 
277 NLRB 1217 (1985).   
Based on the credited testimony of Halstead, it appears that 
Halstead™s remarks should not be construed as threats of repri-
sal but rather as legitimate opinions of economic consequences 
protected by Section 8(c) of th
e Act. That is, Halstead™s re-
marks should reasonably be constr
ued as his opinion, made to 
one other person, that if asso
ciation members shifted from Lo-
cal 3 to Local 1, and if they had to pay higher rates 
and be po-tentially liable to Local 3™s pension fund for unfunded liabili-

ties, some of the smaller comp
anies might be forced out of 
business.  Such comments, unde
r these circumstances, do not reasonably imply that 
the Respondent would take action on its 
own initiative or that it would retaliate against employees for 

selecting Local 1 as their representative. Therefore, it is my 
opinion that such statements, by 
themselves, are not violative of 
the Act under 
NLRB v. Gissel Packing Co
., 395 U.S. 575, 618 
(1969).  See also 
Gravure Packaging, 321 NLRB 1296, 1299 
(1996), and CPP Pinkerton
, 309 NLRB 723 (1992).   
Dinardi also testified that over a period of time before the 
election he had about 10 conv
ersations with Tom Vrankovic 
during which the topic of the Unions came up.  He could not 
recall when these conversations took place and although testify-
ing that on some occasions othe
r employees were present, Di-
nardi could not state which employees were present at any of 

the conversations and could not 
state at which conversations 
employees were present. Thus, it
 is impossible to determine if 
any other employees were present at any conversation when an 
alleged illegal statement was made.  
Dinardi™s testimony was that at
 some of these conversations, 
Vrankovic told him that voting for Local 1 would be a bad 
move and that employees would 
lose their jobs or be disci-
plined. Dinardi states that at
 some conversations Vrankovic said that the Company would close its doors and either stop 
doing business altogether or open 
up again under another name.  
Dinardi also testified that Vrankovic told him that if employees 

were seen wearing Local 1 butt
ons, they could be called up to 
the shop in front of not only th
e Company but also Local 3 and 
answer charges. No other employee was called by either the 
General Counsel or Local 1 to corroborate Dinardi™s testimony 
either as being a witness to such a conversation or being told 

about such a conversation. 
Although Vrankovic was not called by the Respondent as a 
witness, the cross examination of Dinardi revealed some flaws 
making his testimony somewhat 
unreliable.  Although testify-
ing, in effect, that he was warn
ed of some kind of possible re-prisal if he displayed a Local 1 button, the fact is that Dinardi 
openly displayed, without advers
e consequence, such a button for several months before the election as did many other em-
ployees of the Company. Secondly, although Dinardi testified 
on direct examination that Vrankovic said that the company 
would close its doors, he testified on cross-examination that 
Vrankovic did not say this but said
 that some of the other asso-
ciation shops might close and open under new names. More-
over, Dinardi concedes that he did not make such an assertion 
in a pretrial affidavit that he ga
ve to the Board™s investigator.  
Given the inconsistencies between Dinardi™s testimony on 
direct and cross-examination, 
and the failure to produce any 
corroboration of his testimony, th
e probability is that Dinardi 
conflated the substance of the 
conversations he had with Hal-
stead and Vrankovic.  In any case, I think it is probable that 
Vrankovic, if he said anything at
 all, probably said the same 
things as Halstead, and gave an 
opinion as to the possibility that 
some of the smaller association 
shops might be forced out of 
business if they had to pay hi
gher Local 1 rates and became 
liable for unfunded Local 3 pension liabilities.  These opinions 
were not conveyed by Dinardi to
 any other employees in the 
voting unit.  Assuming that Dinardi™s test
imony regarding his conversa-
tions with Vrankovic should be taken at face value, it is my 
opinion that in the context of
 these proceedings, any such 
statements were isolated.  That is, any improper remarks made 
by Vrankovic to Dinardi were ma
de to a single individual (who was an assistant supervisor), and there is no evidence that these 

remarks were either directly 
heard by any of the 1500 plus 
other employees in the bargaining unit, or that they were trans-
mitted by Dinardi to anyone else.  
CONCLUSIONS OF 
LAW 1. The Employers have not violated the Act in any manner 
alleged in the complaint.  
2. The Employers have not engaged in any objectionable 
conduct warranting the setting aside of the elections. 
Phillips 
Chrysler Plymouth
, 304 NLRB 16 (1991); 
Baja™s Place
, 268 NLRB 863 (1984).  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The complaint is dismissed. 
The representation in Cases 29ŒRCŒ8701 and 29ŒRCŒ8732, 
should be remanded to the Region
al Director of Region 29, for 
the purpose of issuing the appropriate certifications.  
                                                          
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 